Citation Nr: 0927078	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic skin 
condition (claimed as jungle rot), to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty service from July 1967 to 
May 1970.
This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky, which 
denied service connection for a chronic skin condition 
(claimed as jungle rot).

Although the Veteran requested a hearing before a Veterans 
Law Judge, he later withdrew this request.  He also withdrew 
an earlier request for a local video hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a chronic skin 
condition that he says began while serving in the jungles of 
Vietnam during the fall of 1968.  See letter from Veteran, 
October 2005.  He further states that he was treated for the 
condition several times during service, and that it has 
continued as a chronic condition since service.  Id.  
Additionally, the Veteran contends, through his 
representative, that because he served in Vietnam, exposure 
to herbicides should be conceded, and that the condition may 
be the result of herbicide exposure.  See Informal Hearing 
Presentation, July 2009.

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, "unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service."  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2008). 

As an initial matter, the Board notes that a review of the 
Veteran's service personnel records reveals that he served in 
Vietnam from March 1968 to September 1969.  Thus, as the 
Veteran's service records clearly demonstrate that he served 
in the Republic of Vietnam during the required period, he is 
presumed to have been exposed to herbicides in service.  38 
C.F.R. § 3.307(a)(6)(i) and (iii) (2008).

The Board further notes, however, that VA regulations do not 
provide presumptive service connection for a skin rash or 
fungus based on exposure to herbicides.  See 38 C.F.R. § 
3.307, 3.309.  Accordingly, even though exposure to 
herbicides is presumed, service connection for the claimed 
disorder on a presumptive basis is not warranted.

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Review of the claims folder reveals that the evidence of 
record is not sufficient upon which to base a decision.  As 
an initial matter, the Board notes that the Veteran's April 
1967 service enlistment medical examination report is 
negative for any skin disorders.  Subsequent treatment 
records are also negative for evidence of a claimed skin 
disorder.  The Board notes, however, that a March 1970 sick 
call treatment note appears to indicate that the Veteran was 
given a prescription for the drug Dermatol, a topical 
emollient used to moisturize and treat dry, itchy skin.  The 
treatment note, however, shows no diagnosis or assessment of 
the disorder, or any indication of why the Veteran was seen.  
There is no further information pertaining to any treatment 
or medication dispensed for a skin disorder.  The Veteran's 
April 1970 separation medical examination also reveals no 
skin disorders.

The Veteran asserts that following service, he again 
experienced a recurrence of his claimed skin disorder between 
April 1973 and April 1979, and again from June 2002 to 
October 2002.  See VA Form 526, October 2005.  He has also 
submitted treatment records from May and July 2003 showing a 
diagnosis of tinea cruris (jock itch) and says that he has 
additional treatment records from the same provider that have 
not been obtained by VA.  See Informal Hearing Presentation, 
July 2009.  He claims that although he has experienced 
periods of remission between breakouts, he maintains that the 
symptoms he continues to experience are similar or identical 
to those he experienced in service.  See letter from Veteran, 
October 2005.  

The United States Court of Appeals for Veterans Claims 
("Court") has repeatedly held that a veteran is competent 
to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Board believes that a chronic skin condition or 
rash is the type of disorder that the Veteran is competent to 
describe.  The Board further notes, however, that the Court 
has also held that even where a Veteran has asserted a 
continuity of symptomatology since service, medical evidence 
was required to establish "a nexus between the continuous 
symptomatology and the current claimed condition ...."  See, 
e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  

In this case, because there is "an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the [V]eteran's service," 
but there is "insufficient competent medical evidence on 
file for the Secretary to make a decision on the claim," the 
Board finds that a VA examination and opinion as to whether 
the Veteran's current skin disorder began during service, or 
is related to some other incident of service, is necessary to 
adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1).  See Charles, supra; see also 38 C.F.R. § 
3.159(c)(4) (2008) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  The requirement under the Veterans Claims Assistance 
Act ("VCAA") for warranting a VA examination, that the 
evidence "indicates" that the Veteran's disability "may" 
be associated with the Veteran's service, is a low 
threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Veteran's representative has asked that, in scheduling an 
examination, VA be mindful of the Court's decision in Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994), a case which the Court 
remanded that case for VA to schedule the Veteran for an 
examination during an "active" stage or during an outbreak 
of the skin disorder.  Ardison, at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  

In addition, the Veteran claims that although the service 
treatment reports of record are void of any evidence of a 
skin condition, the record is incomplete and that some of the 
treatment records from his Vietnam service are missing from 
the claims folder.  A review of the service treatment records 
does indeed show treatment beginning shortly after enlistment 
in July 1967 and continuing through December 1967.  However, 
there are no further records until March 1969.  As such, it 
is conceivable that treatment records for the period January 
1968 to March 1969 have not been associated with the claims 
folder.  The Board therefore notes that an effort should be 
made to ensure that there remain no unobtained treatment 
records for this period.

Finally, as previously noted, the Veteran, via his 
representative, claims that there are additional treatment 
records from a Dr. J. Kyle Turnbo that are missing from the 
claims folder, and that these additional records were not 
received because the RO sent the request for records to a 
different address than provided by the Veteran.  As such, the 
Veteran should be asked to submit a new release with the 
correct address for Dr. Turnbo to allow VA to obtain this 
information. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new signed medical release 
from the Veteran to allow VA to obtain any 
additional treatment records from Dr. 
Turnbo.  If these records are received, 
they should be associated with the claims 
folder.

2.  Contact the NPRC and/or the 
appropriate service entity and request 
that a search be made for any additional 
service treatment records that have not 
yet been received, to include for the 
period January 1968 through March 1969.  
All material produced by the requested 
search should be incorporated into the 
record.  If no records are located, this 
fact should be documented in the claims 
file.

3.  Schedule the Veteran for an 
appropriate VA examination, including a 
complete physical examination, to 
determine whether he has a current skin 
disorder, and if so, whether such 
condition is related to his active 
military service, to include his claimed 
service in the jungles of Vietnam.  If 
possible, please contact the Veteran and 
attempt to schedule his examination during 
a period when he is experiencing 
manifestations of the claimed skin 
disorder.  Any tests deemed necessary 
should be conducted, and the claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination. 

The examiner should obtain a thorough 
history of the Veteran's symptoms.  The 
Board notes that the terms "rash" and 
"fungus" have been used to describe the 
Veteran's claimed skin disorder.  A 
diagnosis of any currently manifested skin 
disorder should be made.  As to each 
disorder identified, the examiner is 
requested to offer an opinion as to 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current skin disorder is 
causally related to service.  

If no rash or other skin condition is 
found on examination, on a medical or 
scientific basis and without invoking 
processes relating to speculation or 
judgment based upon mere conjecture, the 
examiner should review the available 
medical records and opine, to the extent 
possible, the nature and etiology of any 
current skin condition.  Any and all 
opinions must be accompanied by a complete 
rationale.

4.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




